Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 03, 2020

The Court of Appeals hereby passes the following order:

A20A1665. REGINALD EUGENE GRIMES, JR. v. THE STATE.

      After a jury trial, Reginald Eugene Grimes, Jr., was convicted of armed robbery
and kidnapping. On appeal, Grimes challenged only his kidnapping conviction, and
we reversed that conviction due to insufficient evidence. See Grimes v. State, 297 Ga.
App. 720 (678 SE2d 167) (2009). Grimes subsequently filed several motions to
vacate his armed robbery conviction. The trial court denied the motions, and Grimes
filed this appeal. We, however, lack jurisdiction.
      A post-conviction motion seeking to vacate an allegedly void conviction is not
a valid procedure in a criminal case, and any appeal from the denial or dismissal of
such a motion must be dismissed. See Williams v. State, 287 Ga. 192, 192, 194 (695
SE2d 244) (2010); Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010). A
direct appeal may lie from the denial of a motion to correct a void sentence if the
defendant raises a colorable claim that the sentence is void. See Burg v. State, 297 Ga.
App. 118, 119 (676 SE2d 465) (2009). “Motions to vacate a void sentence generally
are limited to claims that – even assuming the existence and validity of the conviction
for which the sentence was imposed – the law does not authorize that sentence, most
typically because it exceeds the most severe punishment for which the applicable
penal statute provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748 SE2d 446)
(2013).
      Here, Grimes’s motions do not allege that his sentence exceeds the maximum
allowed by law. Instead, Grimes alleges that he is actually innocent and that the jury
was presented with perjured testimony. These are not valid void-sentence arguments.
Accordingly, Grimes’s appeal is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 06/03/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.